Owen, J.
{on motion for rehearing). Upon motion for rehearing appellants contend that the conclusion announced could have been reached only by applying the 1929 amendment to sec. 102.12, Stats., and argue that that amendment could have no retroactive effect, citing sec. 370.06, Stats., and that the case of Federal Rubber Co. v. Industrial Comm. 185 Wis. 299, 201 N. W. 261, inevitably ruled the situation contrary to the disposition of this court. It is also argued for the respondents that the opinion in this case overrules the opinion in the Federal Rubber Company Case. As neither view is the view of the court, it is obvious that there is room for clarification of the opinion.
The court did not consider that the Federal Rubber Company Case foreclosed the result reached. That case did not present the question of when the six-year statute there applied began to run. In that case total disability as well as the physical injury occurred more than six years prior to the institution of proceedings to secure compensation. So that the statute of limitations there applied had fully run no matter whether the cause of action was deemed to accrue at the time of total disability or the sustaining of the physical injury. This case was decided on the theory that the Federal Rubber Company Case only decided that the six-year statute there considered applied in workmen’s compensation cases; that it did not decide when the statute of limitations commenced to run; that under well settled doctrine in the field *501of workmen’s compensation law, the date of disability fixes the date of injury, and that the statute of limitations in this case did not commence to run until total disability resulted. As application for compensation was here made within six years after the occurrence of total disability, the statute of limitations had not run, even though the ruling of the court in the Federal Rubber Company Case that the statute there considered applied to claims for compensation was correct.